Exhibit 10.18

CHANGE OF CONTROL AGREEMENT

MEMORANDUM OF AGREEMENT made as of the 1st Day of November, 1998.

BETWEEN:

TESCO CORPORATION, a corporation incorporated under the laws of Canada
(hereinafter referred to as the “Corporation”)

OF THE FIRST PART

- and -

EVERT BEIERBACH, an individual residing in the City of Calgary, in the Province
of Alberta (hereinafter referred to as the “Executive”)

OF THE SECOND PART

WHEREAS the Corporation recognizes the valuable service that the Executive has
provided and is continuing to provide to the Corporation and believes that it is
reasonable and fair that the Executive receive appropriate treatment in the
event of a Change of Control (as hereinafter defined); and

WHEREAS the Corporation further recognizes that the Executive has acquired
special skills relating to his extensive familiarity with the business of the
Corporation; and

WHEREAS in the event of a Change of Control, there is a possibility that the
employment of the Executive would be terminated without cause or adversely
modified and the Executive has expressed concern in that regard to the
Corporation; and

WHEREAS the Executive has provided additional service to the Corporation and the
directors of the Corporation have undertaken consultation and received advice on
current industry practice with respect to contracts of this nature; and

WHEREAS the directors of the Corporation have determined that it would be in the
best interests of the Corporation to induce the Executive to remain in the
employ of the Corporation by indicating that in the event of a Change of
Control, the Executive would have certain automatic and guaranteed rights; and

WHEREAS the Corporation and the Executive wish formally to agree to the terms
and conditions which will govern the termination or modification of the
employment of the Executive in the event of a Change of Control;

NOW THEREFORE in consideration for the premises hereof and of the mutual
covenants and agreements hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
the parties, the parties hereby agree as follows:



--------------------------------------------------------------------------------

ARTICLE 1

RECITALS

1.1 The parties agree, and represent and warrant to each other, that the above
recitals are true and accurate.

ARTICLE 2

INTERPRETATION

2.1 The headings of the Articles and Sections herein are inserted for
convenience of reference only and shall not affect the meaning or construction
hereof

2.2 This Agreement shall be construed and interpreted in accordance with the
laws of the Province of Alberta and the federal laws of Canada applicable
therein. Each of the parties hereby irrevocably attorns to the jurisdiction of
the courts of the Province of Alberta with respect to any matters arising out of
this Agreement

2.3 If any provision contained herein is determined to be void or unenforceable
in whole or in part, it shall not be deemed to affect or impair the validity of
any other provision herein and it shall be deemed to be severed from this
Agreement without affecting the enforceability or validity of the remaining
provisions of this Agreement. Each provision is deemed to be separate and
distinct and all provisions, Articles, Sections and paragraphs of this Agreement
are intended to be so severable.

2.4 For the purposes of this Agreement, the following terms shall have the
following meanings, respectively:

 

(a) “Annual Salary” means the base annual salary received by the Executive
during the year in which the Change of Control occurs plus any bonus that would
be earned for such year based upon such annual salary, provided that the bonus
for such year shall be calculated assuming that 100% of any target for earning
maximum bonus is achieved for the relevant year;

 

(b) “Change of Control” means:

 

  (i) the acceptance by the holders of shares of the Corporation, representing
in the aggregate more than thirty-five per cent (35%) of all issued voting
shares of the Corporation, of any offer, whether by way of a take-over bid or
otherwise, for all or any of the shares of the Corporation; or

 

  (ii) the acquisition hereafter, by whatever means, of ownership or control of
more than thirty-five per cent (35%) in the aggregate of all issued voting
shares of the Corporation by any companies and/or individuals acting in concert
(any or all of the aforesaid hereinafter referred to as the control group);



--------------------------------------------------------------------------------

  (iii) the acquisition of ownership or control of less than thirty-five per
cent (35%) in the aggregate of all issued voting shares of the Corporation by
any companies and/or individuals acting in concert whereby the voting of such
shares allows and does result in the election by such companies and/or
individuals of a majority of the directors of the Corporation or the assumption
by such companies and/or individuals of the effective management of the
Corporation;

 

  (iv) the making of any agreement by the Corporation to merge, consolidate or
amalgamate, which causes the Corporation to be absorbed into another company; or

 

  (v) the sale by the Corporation of all or substantially all of the assets of
the Corporation (other than to a wholly-owned subsidiary of the Corporation);

 

(c) “Date of Termination” shall mean the date of termination of the Executive’s
employment;

 

(d) “Disability” means any physical or mental incapacity, disease or affliction
as determined by a legally qualified medical practitioner selected by the
Corporation, which prevents the Executive to a substantial degree from
performing his obligations;

 

(e) “Good Reason” shall include, without limitation, the occurrence within one
year after the occurrence of a Change of Control of any of the following without
the Executive’s written consent (except in connection with the termination of
the employment of the Executive for Just Cause or Disability):

 

  (i) a change which reduces the Executive’s responsibilities in effect
immediately prior to the Change of Control; or

 

  (ii) a reduction by the Corporation of the Executive’s base annual salary,
benefits or any other form of remuneration or any change in the basis upon which
the Executive’s salary, benefits or any other form of remuneration payable by
the Corporation is determined and calculated; provided that base annual salary,
benefits or such other remuneration may be reduced or the basis upon which they
are calculated changed if the aggregate compensation to be received by the
Executive provides the same overall economic benefit to the Executive;

 

  (iii) the Corporation relocating the Executive to any place other than the
location at which he performed his duties for the Corporation immediately prior
to the Change of Control, except for required travel on the Corporation’s
business to an extent substantially consistent with the Executive’s obligations
immediately prior to the Change of Control; or



--------------------------------------------------------------------------------

  (iv) any failure by the Corporation to provide the Executive with the number
of paid vacation days to which he was entitled immediately prior the Change of
Control or the Corporation failing to increase such paid vacation on a basis
consistent with practices in effect immediately prior to the Change of Control
or with practices implemented subsequent to the Change of Control with respect
to the senior executives of the Corporation, whichever is more favourable to the
Executive; or

 

  (v) the failure by the Corporation to obtain, in a form satisfactory to the
Executive, an effective assumption of its obligations under this Change of
Control Agreement;

 

(f) “Just Cause” shall mean:

 

  (i) the continued failure by the Executive to substantially perform his duties
after the Corporation has given the Executive reasonable notice of such failure
and a reasonable opportunity to correct it; or

 

  (ii) the engaging by the Executive in any act which is materially injurious to
the Corporation, monetarily or otherwise; or

 

  (iii) the engaging by the Executive in any criminal act of dishonesty
resulting or intended to result directly or indirectly in personal gain of the
Executive at the Corporation’s expense.

ARTICLE 3

TERMINATION ON CHANGE OF CONTROL

3.1 If the Executive’s employment is terminated by the Corporation, other than
for Just Cause, Disability or death, within one year of the occurrence of one of
the events set forth in Clause 2.4(b) of this Agreement, or if the Executive’s
employment is terminated by the Executive for Good Reason then:

 

(a) the Corporation shall pay the Executive within ten (10) days after the Date
of Termination (or within such other reasonable period to effect tax planning at
the request of the Executive) and to the extent permitted by law, a sum equal
to:

2 times the Annual Salary;

 

(b) the Executive shall be reimbursed all expenses incurred by him prior to the
Date of Termination;

 

(c) the Corporation shall pay for the return of the Executive to his ordinary
place of residence in the event that the Executive is residing elsewhere for the
purpose of carrying out his employment duties and provided that the Executive so
returns within ninety (90) days of the Date of Termination;



--------------------------------------------------------------------------------

(d) the Corporation shall continue to pay the appropriate premiums in respect of
all rights and benefits under any life insurance, disability, medical and dental
plans being provided by the Corporation to the Executive at the Date of
Termination, to the extent permitted by the terms of the applicable policy, for
a period of 24 months from the Date of Termination or until the Executive
secures alternative employment, whichever is shorter. If the Executive’s
participation in any such benefit plan is not permitted by the terms of the
applicable policy, the Corporation shall arrange to provide the Executive with
benefits substantially similar to those which the Executive is entitled to
receive under such benefit plan or to pay to the Executive such amount which,
after the deduction of any income tax payable by the Executive in respect of
such payment, would enable the Executive to purchase substantially similar
coverage on an individual basis during such period; and

 

(e) all club memberships or similar perquisites held in the Corporation’s name
for the Executive’s benefit at the Date of Termination shall be transferred to
the Executive at no cost to the Executive and all related annual and other
mandatory user fees which have been fully paid or pre-paid by the Corporation
may be retained without reimbursement by the Executive.

3.2 Except as otherwise provided in Section 3.1, the benefits payable pursuant
to this Article shall not be reduced in any respect in the event the Executive
shall secure or shall not reasonably pursue alternative employment following the
termination of the Executive’s employment.

ARTICLE 4

NO CHANGE TO EXISTING EMPLOYMENT RELATIONSHIP

4.1 Nothing in this Agreement shall alter the terms and conditions of the
Executive’s employment with the Corporation except in the event of a Change of
Control. Likewise, nothing in this Agreement shall have any impact upon the
Executive’s entitlement to receive severance at common law absent a Change of
Control.

ARTICLE 5

RELEASES AND PRE-PAYMENT OF DEBT

5.1 In order to receive any payments pursuant to this Agreement, the Executive
shall first be required to repay any amounts then due and owing by the Executive
to the Corporation, and the Executive shall be required to execute a Release in
a form satisfactory to the Corporation which releases the Corporation of any
claims which the Executive may have as against the Corporation with respect to
the termination of the Executive’s employment.



--------------------------------------------------------------------------------

ARTICLE 6

ACCELERATION OF OPTIONS

6.1 Notwithstanding the provision of any agreement to the contrary, in the event
of a Change of Control, the Corporation shall, subject to necessary regulatory
approvals (which shall be vigorously pursued by the Corporation) cause all of
the Executive’s existing unvested stock options to be accelerated and vested
immediately upon the Change of Control.

ARTICLE 7

STATUTORY DEDUCTIONS

7.1 The obligation of the Corporation to make any payment hereunder shall, in
each case, be subject to any and all withholdings and deductions required by law
to be made by the Corporation.

ARTICLE 8

GENERAL

8.1 The Executive shall not be prohibited from obtaining re-employment of any
type after his termination.

8.2 The Executive agrees that after termination of his employment by him, he
will tender his resignation from any position he may hold as an officer or
director of the Corporation or any of its affiliated or associated companies

8.3 If a Change of Control occurs, the Corporation agrees to pay, to the full
extent permitted by law, all legal fees and expenses to a maximum of $50,000
which the Executive, the Executive’s legal representatives or the Executive’s
family may reasonably incur arising out of or in connection with any litigation
concerning the validity or enforceability of any provision of this Agreement, or
any action by the Executive, the Executive’s legal representatives or the
Executive’s family to enforce his or their rights under this Agreement
regardless of the outcome of such litigation, and the Corporation agrees to pay
interest, compounded quarterly, on the total unpaid amount payable under this
Agreement until such amount is fully paid, such interest to be calculated at a
rate equal to 2% in excess of the prime commercial lending rate for Canadian
dollar demand loans announced from time to time by The Bank of Nova Scotia
during the period of such nonpayment.

8.4 This Agreement shall enure to the benefit of and be binding upon the
Executive and his heirs, executors and administrators and upon the Corporation
and its successors and assigns.

8.5 Nothing herein derogates from any rights the Executive may have under
applicable law, except as set out in this paragraph. The parties agree that the
rights, entitlements and benefits set out here are to be paid to the Executive
in full satisfaction of all rights of the Executive under the Employment
Standards Code R.S.A. 1980 as am. or any successor legislation from time to time
and/or the applicable common law associated with wrongful termination claims



--------------------------------------------------------------------------------

8.6 Neither party can waive or shall be deemed to have waived any right set out
in this Agreement except to the extent that such waiver is in writing.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

    TESCO CORPORATION       Per:   /s/ Robert M. Tessari       Per:   /s/ Per G.
Angman      

SIGNED, SEALED AND DELIVERED

in the presence of:

/s/ Evert Beierbach     /s/ Witness ·K. EVERT BEIERBACH     Witness